Title: To John Adams from Benjamin Stoddert, 15 May 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 15. May 1799.

In consequence of the permission contained in the letter with which you honored me, of the 27th. Ulto. and expecting that the Constitution will arrive at Boston in a few Days, if she is not already there; I take the liberty to enclose a letter for Nicholson—If it meets with your approbation, it may be forwarded to him.
Barry speaks favorably of Nicholsons conduct, in the West Indies. But as he speaks favorably of none of the other Captains who have been under his command; I cannot place much confidence in his opinion of Nicholson.—
It will expedite the dispatch of the Constitution, to have another Captain appointed to her immediately—She ought to be sent as quickly as possible to the West Indies, to relieve Truxton, who I fear will hardly be able to reconcile his Crew, to remaining in the West Indies, for the Arrival of the Constitution—The time for which the Crew enlisted, being out having already elapsed—at least, the time of a considerable part of the Crew.
The Captain who commands the Constitution, must be old enough in commission, to command all the Vessels in the West Indies—He ought therefore to be Talbot, Sever, Decatur, McNeile or Murray.—I am persuaded that Talbot will do Justice to her, and will support the honor of the Flag—and unless I should in a few Days, know it to be your pleasure, to put another Commander on board of her, I will order Talbot to proceed to Boston—
I do myself the honor to enclose copies of letters from Capt Tingey—and the copy of a letter from General Smith. His intelligence I hope is not well founded. I should have thought more of it, if he had mentioned the name of the Person, from Cape Francois & the time of his departure.—
Philadelphia is becoming disagreeable in consequence of the two or three warm Days; & I fear will soon become dangerous—
I have the honor to be / With the highest respect / & esteem sir Yr. most / Obed. Servt.

Ben Stoddert